NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


DAVID PILVER,                     )
                                  )
            Appellant,            )
                                  )
v.                                )              Case No. 2D18-4796
                                  )
HILLSBOROUGH COUNTY; LAW          )
LIBRARY BOARD; NORMA J. WISE;     )
WILLIAM C. SPRADLIN; HILLSBOROUGH )
COUNTY HUMAN RESOURCES            )
DEPARTMENT; LORI KRIECK;          )
ANGELEAH KINSLER; BOBBIE AGGERS; )
and WILLIM FEATHERINGILL,         )
                                  )
            Appellees.            )
                                  )

Opinion filed October 30, 2019.

Appeal from the Circuit Court for
Hillsborough County; Gregory P. Holder,
Judge.

David Pilver, pro se.

Stephen M. Todd, Sr. Assistant County
Attorney, Tampa, for Appellees.



PER CURIAM.

              Affirmed.

NORTHCUTT, BLACK, and SALARIO, JJ., Concur.